Name: 79/18/EEC: Commission Decision of 19 December 1978 amending Decisions 78/693/EEC, 78/694/EEC and 78/695/EEC concerning the health conditions for imports of fresh meat from Argentina, Brazil and Uruguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-11

 Avis juridique important|31979D001879/18/EEC: Commission Decision of 19 December 1978 amending Decisions 78/693/EEC, 78/694/EEC and 78/695/EEC concerning the health conditions for imports of fresh meat from Argentina, Brazil and Uruguay Official Journal L 007 , 11/01/1979 P. 0031 - 0032 Greek special edition: Chapter 03 Volume 23 P. 0252 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 236 , 26 . 8 . 1978 , PP . 19 , 29 AND 37 . COMMISSION DECISION OF 19 DECEMBER 1978 AMENDING DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC CONCERNING THE HEALTH CONDITIONS FOR IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL AND URUGUAY ( 79/18/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS UNDER ARTICLE 19 OF DIRECTIVE 72/462/EEC THE HEALTH PROVISIONS DO NOT APPLY TO FRESH MEAT IMPORTED BY AUTHORIZATION OF THE MEMBER STATE OF DESTINATION FOR USES OTHER THAN HUMAN CONSUMPTION ; WHEREAS VETERINARY INSPECTION CONDITIONS APPLY TO IMPORTS OF FRESH MEAT IRRESPECTIVE OF THEIR DESTINATION ; WHEREAS CONDITIONS CONCERNING FRESH MEAT FROM ARGENTINA , BRAZIL AND URUGUAY WERE LAID DOWN RESPECTIVELY BY COMMISSION DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC ( 3 ); WHEREAS , AFTER DUE EXAMINATION , THE AUTHORIZATIONS PROVIDED FOR IN THE SAID ARTICLE 19 CAN BE EXTENDED TO IMPORTS OF TRIMMED LUNGS OF BOVINE ANIMALS FOR USE EXCLUSIVELY IN THE MANUFACTURE OF PET FOOD PROVIDED THAT STRICT CONDITIONS RELATING TO TRANSPORT , TREATMENT AND UTILIZATION ARE MET ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING ARTICLE 1A IS HEREBY ADDED TO DECISION 78/693/EEC : ' ARTICLE 1A 1 . BY WAY OF DEROGATION FROM ARTICLE 1 ( 2 ) AND UNTIL 1 JULY 1979 , MEMBER STATES MAY ALSO AUTHORIZE THE IMPORTATION OF TRIMMED LUNGS OF BOVINE ANIMALS WHICH PRESENT THE GUARANTEES LAID DOWN IN THE ACCOMPANYING HEALTH CERTIFICATE CORRESPONDING WITH THE SPECIMEN GIVEN IN ANNEX D AND WHICH ARE TO BE USED EXCLUSIVELY IN THE MANUFACTURE OF PET FOOD . 2 . THE AUTHORIZATION MENTIONED IN PARAGRAPH 1 SHALL BE GIVEN ONLY IF A GUARANTEE IS PROVIDED THAT THE RAW MATERIAL WILL BE USED ONLY FOR THE SPECIFIED PURPOSE AND IF THE FOLLOWING MINIMUM CONDITIONS ARE MET ON IMPORTATION : ( A ) ON ARRIVAL IN COMMUNITY TERRITORY , THE RAW MATERIAL IS TRANSPORTED DIRECTLY , IN VEHICLES OR CONTAINERS OR ANY OTHER AIR- AND WATERTIGHT MEANS OF TRANSPORT DULY SEALED , TO A PROCESSING ESTABLISHMENT APPROVED BY THE NATIONAL AUTHORITIES AND UNDER CONTINUOUS VETERINARY SUPERVISION ; ( B ) DURING MANUFACTURE STERILIZATION TAKES PLACE AT A MINIMUM TEMPERATURE OF 129 * C FOR 40 TO 85 MINUTES AND A VETERINARY CHECK IS MADE TO ENSURE THAT THE FINISHED PRODUCT WAS ACTUALLY STERILIZED ; ( C ) THE VEHICLES AND CONTAINERS OR ANY OTHER MEANS OF TRANSPORT REFERRED TO IN ( A ) AND ALL EQUIPMENT AND UTENSILS WHICH CAME INTO CONTACT WITH THE RAW MATERIAL BEFORE STERILIZATION ARE CLEANSED AND DISINFECTED AND PACKAGINGS ARE DESTROYED IN AN INCINERATOR . ' ARTICLE 2 THE FOLLOWING ARTICLE 1A IS HEREBY ADDED TO DECISIONS 78/694/EEC AND 78/695/EEC : ' ARTICLE 1A 1 . BY WAY OF DEROGATION FROM ARTICLE 1 ( 2 ) AND UNTIL 1 JULY 1979 , MEMBER STATES MAY ALSO AUTHORIZE THE IMPORTATION OF TRIMMED LUNGS OF BOVINE ANIMALS WHICH PRESENT THE GUARANTEES LAID DOWN IN THE ACCOMPANYING HEALTH CERTIFICATE CORRESPONDING WITH THE SPECIMEN GIVEN IN ANNEX C AND WHICH ARE TO BE USED EXCLUSIVELY IN THE MANUFACTURE OF PET FOOD . 2 . THE AUTHORIZATION MENTIONED IN PARAGRAPH 1 SHALL BE GIVEN ONLY IF A GUARANTEE IS PROVIDED THAT THE RAW MATERIAL WILL BE USED ONLY FOR THE SPECIFIED PURPOSE AND IF THE FOLLOWING MINIMUM CONDITIONS ARE MET ON IMPORTATION : ( A ) ON ARRIVAL IN COMMUNITY TERRITORY THE RAW MATERIAL IS TRANSPORTED DIRECTLY , IN VEHICLES OR CONTAINERS OR ANY OTHER AIR- AND WATERTIGHT MEANS OF TRANSPORT DULY SEALED , TO A PROCESSING ESTABLISHMENT APPROVED BY THE NATIONAL AUTHORITIES AND UNDER CONTINUOUS VETERINARY SUPERVISION ; ( B ) DURING MANUFACTURE STERILIZATION TAKES PLACE AT A MINIMUM TEMPERATURE OF 129 * C FOR 40 TO 85 MINUTES AND A VETERINARY CHECK IS MADE TO ENSURE THAT THE FINISHED PRODUCT WAS ACTUALLY STERILIZED ; ( C ) THE VEHICLES AND CONTAINERS OR ANY OTHER MEANS OF TRANSPORT REFERRED TO IN ( A ) AND ALL EQUIPMENT AND UTENSILS WHICH CAME INTO CONTACT WITH THE RAW MATERIAL BEFORE STERILIZATION ARE CLEANSED AND DISINFECTED AND PACKAGINGS ARE DESTROYED IN AN INCINERATOR . ' ARTICLE 3 THE FOLLOWING SHALL BE ADDED TO FOOTNOTE ( 1 ) OF ANNEX D TO DECISION 78/693/EEC AND OF ANNEX C TO DECISIONS 78/694/EEC AND 78/695/EEC : ' HOWEVER , ACCORDING TO THE CONDITIONS LAID DOWN IN ARTICLE 1A , THE FOLLOWING MAY ALSO BE AUTHORIZED FOR IMPORTATION : TRIMMED LUNGS OF BOVINE ANIMALS , INTENDED EXCLUSIVELY FOR THE MANUFACTURE OF PET FOOD , FROM WHICH TRACHEAE AND MAIN BRONCHI AND THE MEDIASTINAL AND BRONCHIAL LYMPHATIC GLANDS HAVE BEEN REMOVED . ' ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT